On Application for a Rehearing.
Wxly, J.
The plaintiff having judgment against the defendants for $1048 46, issued execution and made Battle, Thorn & Co. garnishees-by addressing the citation to said firm and serving the same on H. A. Battle, a member thereof, who answered the interrogatories under oath, but signed the name of the firm to the answers, instead of signing his own.
On motion the answers were decreed insufficient and the interrogatories taken for confessed.
From this judgment the garnishees appeal.
We think the court erred. The answers are clearly responsive to the interrogatories. As to the objection that H. A. Battle signed the *313firm name to his sworn answers instead of his individual name, we-think that is no reason why his answers should be rejected and the-interrogatories be taken for confessed.
He answered in the precise name in which he was cited to answer-the interrogatories. If plaintiff wished him to sign his individual name-to the sworn answers the citation should have been addressed in that name. __
But after all the test is, were the answers under oath; and would they, if untrue, subiect the garnishee, H. A. Battle, to a proseeutionfor perjury ? In our opinion they would.
It is therefore ordered that the j udgment heretofore rendered by this court remain undisturbed.
Rehearing refused.